Citation Nr: 9929349	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  95-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945 and from December 1948 to March 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1994, the RO denied the claim of entitlement to a 
rating in excess of 10 percent for service-connected 
ulcerative colitis.  At the same time, the RO denied the 
claims of entitlement to service connection for a sinus 
condition, for a thyroid problem and for a bilateral injury 
to the clavicles.  The veteran perfected an appeal with the 
denial of an increased rating for his ulcerative colitis.  

The RO has not addressed the issue of entitlement to an 
extraschedular rating for the veteran's ulcerative colitis 
under 38 C.F.R. § 3.321(b)(1) (1998).  The Board notes that 
the veteran has alleged he was unemployable as a result of 
his ulcerative colitis.  Under Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993), the question of extraschedular 
consideration is a separate issue from the issue of the 
appropriate schedular rating to be assigned.  Further under 
Floyd v. Brown, 9 Vet. App. 88 (1996), although the Board may 
be obliged to raise the issue of potential extraschedular 
consideration, based upon a liberal reading of the documents 
of record, the Board cannot make that determination in the 
first instance.  The issue of entitlement to an 
extraschedular evaluation for colitis is referred to the RO 
for initial consideration and appropriate action.  


FINDING OF FACT

Ulcerative colitis is productive of no more than moderate 
symptoms with infrequent exacerbations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7323 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was hospitalized in 1951 for ulcerative colitis.  Service 
connection was granted for the disability in October 1959.  

VA outpatient treatment records have been associated with the 
claims files.  The records evidence intermittent complaints 
of, diagnosis of and treatment for ulcerative colitis.  The 
veteran sought treatment for occasional blood in the stools 
in April 1993.  The assessment was colitis.  In May 1993, 
ulcerative colitis was again diagnosed.  In August 1993, an 
assessment of colitis in remission was made.  In November 
1993, the assessment was colitis.  In February 1995, the 
veteran complained of blood in his stools.  The assessment 
was chronic ulcerative colitis. 

VA hospitalization records have been associated with the 
claims files.  The veteran was hospitalized primarily for the 
disability in May 1964, September 1965, May 1969, May 1973, 
October 1977, February 1979, and March 1979.  The veteran was 
hospitalized in February 1993 because of the presence of 
blood in the stools for three days.  He had not been bothered 
by ulcerative colitis since 1979.  The pertinent diagnosis 
was history of ulcerative colitis, questionable exacerbation, 
rule out polyp or tumor.  A separate hospitalization record 
for the period from February 1993 to March 1993 included the 
pertinent diagnosis of chronic ulcerative colitis and flare 
of acute colitis and bleeding.  It was noted on the 
hospitalization record that the last significant flare of 
ulcerative colitis was in 1979.  

Private treatment records have been associated with the 
claims files.  The records evidenced intermittent complaints 
of, diagnosis of and treatment for ulcerative colitis.  In 
May 1994, the pertinent assessment was stable ulcerative 
colitis.  A separate treatment record dated in May 1994 
included the assessment of history of ulcerative colitis.  

Random biopsies of the colon conducted in December 1994 
revealed mild acute and chronic inflammation which was non-
specific and benign.  A separate treatment record dated in 
December 1994 included the assessment of history of 
ulcerative colitis with intermittent nausea although no 
clinical features of colitis were present at that time.  
Chronic colitis was noted in January 1995.  In March 1995, 
the veteran reported that he had two to three formed stools 
with bloody mucous.  He also reported lower abdominal 
cramping but no nocturnal awakening, weight loss or diarrhea.  
The pertinent assessment was inflammatory bowel disease 
probably ulcerative colitis.  Chronic ulcerative colitis was 
noted to be stable in April 1995.  

In June 1995, a colonoscopy with polypectomy was conducted.  
The veteran had sought treatment for persistent rectal 
bleeding.  The impression from the examination was mild 
pancolitis.  Other treatment records dated in June 1995 
recorded complaints of rectal bleeding.  In August 1995, 
chronic ulcerative colitis with rectal bleeding was included 
as an assessment.  A separate treatment record dated in 
August 1995 included the assessment of chronic ulcerative 
colitis with severe rectal inflammation.  In January 1996, it 
was noted that the veteran had chronic ulcerative colitis 
which had apparently improved.  In February 1996, the chronic 
ulcerative colitis was found to be stable.  In March 1996, 
the chronic ulcerative colitis was quiet.  

Numerous VA examinations were conducted.  The diagnosis in 
September 1961 was history of recurrent episodes of colitis, 
quiescent at the time of the examination.  In April 1967, the 
diagnosis was history of and clinical evidence of ulcerative 
colitis, controlled by medication.  In January 1974, the 
pertinent diagnosis was ulcerative colitis by history, 
currently in remission.  In March 1978, the pertinent 
diagnosis was chronic ulcerative colitis.  In May 1993, the 
veteran reported having one to two bowel movements per day 
which were well formed.  He did not notice any gross blood 
loss.  He was receiving medication for the ulcerative 
colitis.  The pertinent diagnosis was history of ulcerative 
colitis, currently under therapy with minimal findings.  The 
veteran had not lost weight.  


The most recent VA examination was conducted in September 
1998.  It was noted that the veteran had last been seen one 
year prior.  Since that time, he had not been bothered by 
blood in the rectum.  He did complain of constipation.  The 
constipation was noted to be somewhat aggravated by 
medication the veteran was taking.  The assessment from the 
examination was ulcerative colitis in remission.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 for ulcerative colitis at 10 percent.  
The schedular criteria call for a 10 percent disability 
evaluation for moderate symptoms of ulcerative colitis with 
infrequent exacerbations; a 30 percent disability evaluation 
is warranted for moderately severe symptoms with frequent 
exacerbations; a 60 percent disability evaluation is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with the health only fair during 
remissions; and a 100 percent disability evaluation is 
warranted for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114 Diagnostic 
Code 7323 (1998).

It must be noted that the terms such as "moderate" and 
"severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an evaluation in excess of 10 percent for 
ulcerative colitis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his ulcerative colitis (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased rating is well grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The Board finds a rating in excess of 10 percent is not 
warranted for ulcerative colitis.  Review of the evidence of 
record demonstrates that at the time of the most recent VA 
examination conducted in September 1998, it was determined 
that ulcerative colitis was in remission.  It was noted on 
the examination report that the last time the veteran was 
seen for the disorder was approximately one year earlier.  
The only symptomatology associated with ulcerative colitis 
was some constipation which was somewhat exaggerated by 
medication.  The most recent VA hospitalization for the 
disability occurred from February to March 1993.  

The last VA outpatient treatment for ulcerative colitis was 
in February 1995 when the veteran sought treatment for blood 
in his stools.  The most recent private treatment records 
show that in August 1995, severe rectal inflammation was 
present.  However, follow-up treatment records dated in 
January, February and March of 1995 demonstrate that the 
disorder was stable.  The main symptomatology associated with 
the disability was the presence of blood in the stools.  

Based on the above, the Board finds that ulcerative colitis 
is manifested by no more than moderate symptoms which 
occurred infrequently.  The last evidence of record 
demonstrating that the veteran had active symptomatology was 
included in the August 1995 private treatment records.  
However the most recent VA examination conducted in September 
1998 found that ulcerative colitis was in remission and the 
veteran had not been treated for the preceding year prior to 
the VA examination.  

In reaching this determination, the Board has considered the 
history of the veteran's ulcerative colitis as well as the 
current clinical manifestations and the effect that this 
disability has on his earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41.  However, for the reasons previously stated, 
the Board finds that ulcerative colitis does not warrant an 
evaluation in excess of 10 percent with application of all 
pertinent governing criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of ulcerative 
colitis.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for ulcerative colitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
ulcerative colitis is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

